Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting I
2.	Claims 1, 3, and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of co-pending U.S. Application No. 16/845,190 (hereinafter referred to as “US Appl. ‘190; corresponding to US PG PUB 2020/0247982) in view of Belmont et al. (US 2013/0165560). 
	The claims of US Appl. ‘190 and the present application are drawn to compositions.  The claims of the US Appl. ‘190 also recite that their composition comprises a polymer (B) having a structural unit derived from a conjugated diene compound and a structural unit derived from an aromatic vinyl compound, in which the structural unit derived from the a conjugated diene compound contains a structural unit derived from butadiene and a mathematical formula (i), i.e., 
0.70 ≤ [(p+0.5r)/(p+q +0.5r +s)] ≤ 0.99, is satisfied when composition ratios of a structural unit represented by a Chemical Formula (1) below, a structural unit represented by a Chemical Formula (2) below, a structural unit represented by a Chemical Formula (3) below and a 

    PNG
    media_image1.png
    311
    620
    media_image1.png
    Greyscale
.
The polymer (B) recited in the claim of US Appl. ‘190 correspond to the presently claimed polymer (A), i.e., a polymer having a carbon-carbon unsaturated bond and further comprises a structural unit derived from an aromatic vinyl compound (Compare claim 1 of US Appl. ‘190 with claims 1 and 6 of the present application).  The range of 0.77-0.99 from the mathematical formula mentioned above as recited in the claim of US Appl. ‘190 is encompassed by the presently claimed α of 0.6 or more as obtained by formula (i), i.e., (p + (0.5 x r))/(p + q + (0.5 x 4) + s) (Compare claim 1 of US Appl. ‘190 with claim 1 of the present application).  Moreover, the claim of the US Appl. ‘190 recite an additional polymer (A), i.e., a 1,2-polybutadiene, different from polymer (B) and the mass ratio of polymer (A) and polymer (B) is 5/95 to 50/50 (Compare claim 5 of the present application with claim 6 of US Appl. ‘190), which is inclusive of the presently claimed amount of polymer (A), i.e., 30 mass% or more.
	While claim 7 of US Appl. ‘190 recite the presence of a silica as a filling agent in its composition, the claims of US Appl. ‘190 do not specify their silica as a modified silica required by the claims of the present application.  They also do not mention a modified silica having a (poly)sulfide group as required by claim 3 of the present application. 

	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the modified silica filler (having a polysulfide group) taught by Belmont et al. in the conjugated diene based composition of US Appl. ‘190, with a reasonable expectation of successfully obtaining enhanced elastomeric properties, including hysteresis and/or abrasion resistant properties. 
	Additionally, the claims of US Appl. ‘190 do not specify its composition as a rubber composition, however, the composition of US Appl. ‘190, like applicants’ composition, do contain conjugated diene which according to Belmont et al. are known rubbers (see Paragraph [0138] of Belmont et al.).  Thus, the composition of US Appl. ‘190 correspond to the presently claimed rubber composition. 
This is a provisional nonstatutory double patenting rejection.
Double Patenting II
3.	Claims 1, 3, and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of co-pending U.S. Application No. 16/542,473 (hereinafter referred to as “US Appl. ‘473”; corresponding to US PG PUB 2020/0087490) in view of ADACHI et al. (US 2019/0218378)1. 

	However, the claims of US Appl. ‘473 do not specifically mention that their conjugated diene based polymer (corresponding to the presently claimed polymer (A) having a carbon-carbon unsaturated bond) exhibiting a value α of 0.6 or more as obtained by formula (i), i.e., (p + (0.5 x r))/(p + q + (0.5 x 4) + s) where p, q, r, and s are the proportions by mole of structural units represented by formulae (1), (2), (3) and (4) respectively in the polymer:

    PNG
    media_image2.png
    124
    364
    media_image2.png
    Greyscale
 as required by the claims of the present application. 


    PNG
    media_image2.png
    124
    364
    media_image2.png
    Greyscale
(Paragraphs [0011] and [0019], and see also claim 1 of ADACHI et al.).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to utilized the presently claimed polymer (A) exhibiting a value α of 0.6 or more taught by ADACHI et al. in the rubber composition of US Appl. ‘473 for the purposes of using the same for tire treads. 
	This is a provisional nonstatutory double patenting rejection.
Double Patenting III
4.	Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of co-pending U.S. Application No. 16/364,857 (hereinafter referred to as “US Appl. ‘857”; corresponding to US PG PUB 2019/0218378) in view of Belmont et al. (US 2013/0165560).
	The claims of US Appl. ‘857 and the present application are drawn to rubber compositions comprising a polymer exhibiting a value α of 0.6 or more as obtained by formula 

    PNG
    media_image3.png
    178
    523
    media_image3.png
    Greyscale
(Compare claim 1 of the present application with claim 1 of US Appl. ‘857).  The claim of US Appl. ‘857 further recite that their polymer is a conjugated diene based polymer which correspond to the presently claimed polymer (A) having a carbon-carbon unsaturated bond.  Moreover, the claims of US Appl. ‘857 further recite steps in preparing the rubber composition (method for preparing rubber composition), nevertheless, the claims of US Appl. ’857 recite the presence of a rubber composition and by virtue of using the term “comprising”, the claims of the present application encompass any additional steps in the claims of US Appl. ‘857. 
	While claim 3 of US Appl. ‘867 recite the presence of a filler in its rubber composition, the claims of US Appl. ‘867 do not specify their filler as a modified silica required by the claims of the present application.  They also do not mention a modified silica having a (poly)sulfide group as required by claim 3 of the present application. 
	Nevertheless, Belmont et al. disclose the use of modified silica filler, which is a filler with polysulfide-containing polytriazole absorbed there onto, in a conjugated diene based rubber composition for the purposes of improving its elastomeric properties including, hysteresis and/or abrasion resistance (Paragraphs [0020]-[0026], [0051] and [0138]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the modified silica filler (having a polysulfide group) taught by Belmont et al. in the conjugated diene based composition of US Appl. ‘857, with a reasonable expectation of 
	This is a provisional nonstatutory double patenting rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over ADACHI et al. (US 2019/0218378) in view of Belmont et al. (US 2013/0165560). 
	It is noted that that since the applicants have not submitted a certified English translation of the foreign priority document JP2018-173053 having written descriptive support for the pending claims of the present application under 35 USC 112(a), they are not entitled to the benefit of the foreign priority filing date of such document, See MPEP § 2163.03, II-III.  Thus, ADACHI et al. (US 2019/0218378) is available and applied as prior art reference at this time.

	According to Page 6, Paragraph [0014] of the present specification, the claimed polymer (A) includes conjugated diene-based polymers.
	As to Claims 1, 3, and 6-8: ADACHI et al. disclose a rubber composition comprising a conjugated diene-based polymer which is a polymer in which a value calculated by the following expression (i) is not lower than 0.6, wherein the expression (i) is (p + 0.5r)/(p + q + 0.5r + s) 
and p, q, r, and s are composition ratios (by mole) of a structural unit represented by the following formula (1), a structural unit represented by the following formula (2), a structural unit represented by the following formula (3), and a structural unit represented by the following formula (4):

    PNG
    media_image3.png
    178
    523
    media_image3.png
    Greyscale
 (Paragraphs [0001], [0011] and [0019]).  The conjugated diene-based polymer taught by ADACHI et al. corresponds to the claimed polymer (A) having a carbon-carbon unsaturated bond and exhibiting a value α of 0.6 or more, wherein p, q, r, and s are the proportions by mole of structural units represented by particular formulae (1), (2), (3) and (4) in the polymer.  ADACHI et al. disclose that their conjugated diene-based polymer also comprises a structural unit derived from an aromatic vinyl compound (Paragraph [0022]) as required by present claim 6.  ADACHI et al. further disclose that their conjugated diene-based polymer is obtained through reaction between a conjugated diene based polymer having an active terminal and a compound having a functional group capable of reacting 
	 While ADACHI et al. disclose the addition of a filler such as silica in their rubber composition (Paragraphs [0046] and [0047]), they do not specify their silica as a “modified silica” as required by the claims of the present application. They also do not specifically mention a modified silica having a (poly)sulfide group as required by present claim 3. 
	Nevertheless, Belmont et al. disclose the use of modified silica filler, which is a filler with polysulfide-containing polytriazole absorbed there onto, in a conjugated diene based rubber composition for the purposes of improving its elastomeric properties including, hysteresis and/or abrasion resistance for tires (Paragraphs [0020]-[0026], [0051] and [0138]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the modified silica filler (having a polysulfide group) taught by Belmont et al. in the conjugated diene based composition of ADACHI et al., with a reasonable expectation of successfully obtaining enhanced elastomeric properties, including hysteresis and/or abrasion resistant properties for tires.
	
6.	Claims 1, 3, and 6-9 rejected under 35 U.S.C. 103 as being unpatentable over ADACHI et al. (US 2019/0218378) in view of Hennebert et al. (US 2013/0160910). 
	It is noted that that since the applicants have not submitted a certified English translation of the foreign priority document JP2018-173053 having written descriptive support for the 
	As to Claims 1, 3, and 6-8: ADACHI et al. disclose a rubber composition comprising a conjugated diene-based polymer which is a polymer in which a value calculated by the following expression (i) is not lower than 0.6, wherein the expression (i) is (p + 0.5r)/(p + q + 0.5r + s) 
and p, q, r, and s are composition ratios (by mole) of a structural unit represented by the following formula (1), a structural unit represented by the following formula (2), a structural unit represented by the following formula (3), and a structural unit represented by the following formula (4):

    PNG
    media_image4.png
    178
    523
    media_image4.png
    Greyscale
 (Paragraphs [0001], [0011] and [0019]).  The conjugated diene-based polymer taught by ADACHI et al. corresponds to the claimed polymer (A) having a carbon-carbon unsaturated bond and exhibiting a value α of 0.6 or more, wherein p, q, r, and s are the proportions by mole of structural units represented by particular formulae (1), (2), (3) and (4) in the polymer.  ADACHI et al. disclose that their conjugated diene-based polymer also comprises a structural unit derived from an aromatic vinyl compound (Paragraph [0022]) as required by present claim 6.  ADACHI et al. further disclose that their conjugated diene-based polymer is obtained through reaction between a conjugated diene based polymer having an active terminal and a compound having a functional group capable of reacting with the active terminal and a functional group that interacts with silica (Paragraphs [0026] and [0028]) as required by present claim 7.  Moreover, ADACHI et al. disclose that their rubber 
	While ADACHI et al. disclose the addition of a filler such as silica in their rubber composition (Paragraphs [0046] and [0047]), they do not specify their silica as a “modified silica” as required by the claims of the present application. They also do not specifically mention a modified silica having a (poly)sulfide group as required by present claim 3.
	Nonetheless, Hennebert et al. disclose the use of silica surface modified with a bonding agent including alkoxysilane polysulfide compounds (corresponding to the claimed modified silica having a (poly)sulfide group) in a conjugated diene-based rubber composition for providing the same with desired properties for tires (Paragraphs [0044] and [0153]-[0156], and see also [abstract]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the modified silica filler (having a polysulfide group) taught by Hennebert et al. in the conjugated diene based composition of ADACHI et al., with a reasonable expectation of successfully obtaining enhanced properties for tires. 
As to Claim 9: ADACHI et al. disclose that their rubber composition may be subjected to a crosslinking treatment to obtain rubber elastic body suitable for use in a tread of a tire (Paragraph [0071]) corresponding to the crosslinked product recited in present claim 8.  However, ADACHI et al. do not specify their tire also containing a sidewall that may or may not be formed of the crosslinked product mentioned above as recited in claim 9.  Nevertheless, Hennebert et al. disclose that tires prepared from diene based rubber composition via crosslinking and these tires are known to comprise a sidewall (Paragraphs [0011], [0026] and . 

Allowable Subject Matter
7.	Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that since the applicants have not submitted a certified English translation of the foreign priority document JP2018-173053 having written descriptive support for the pending claims of the present application under 35 USC 112(a), they are not entitled to the benefit of the foreign priority filing date of such document, See MPEP § 2163.03, II-III.  Thus, ADACHI et al. (US 2019/0218378) is available and applied as prior art reference at this time.